The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed 3/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full term of any patent granted on pending reference Application Number 17/342,220 has been reviewed and accepted.  The terminal disclaimer has obviated the double-patenting rejections.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jonathan Pollmann (Reg. No. 71,702) on 4/1/22.
The application has been amended as follows:
In the claims:
1. (Currently amended) An optical fiber connector configured for mating with a receptacle, the optical fiber connector comprising:
an MT ferrule configured to hold a plurality of optical fibers;
a connector housing having a front end portion and a rear end portion spaced apart along a longitudinal axis, the connector housing configured to hold the MT ferrule such that the MT ferrule is exposed through the front end portion for making an optical connection;
a depressible latching arm connected to the connector housing for latching with the receptacle when the optical fiber connector is mated with the receptacle to releasably retain the optical fiber connector in the receptacle; and
a remote release connected to the connector housing for movement relative to the connector housing along the longitudinal axis, the remote release being configured to be pulled rearward along the longitudinal axis to depress the depressible latching arm for releasing the optical fiber connector from the receptacle;
wherein the connector housing has a generally rectangular perimeter including opposite first and second walls and opposite third and fourth walls, the depressible latching arm being located on an exterior of the first wall;
wherein the first wall of the connector housing defines a groove, the remote release being slidably received in the groove;
wherein the remote release comprises a lower portion and a narrower portion above the lower portion, the lower portion being wider than the narrower portion; and
wherein the groove includes an inner portion and an outer portion, the inner portion being wider than the outer portion, the inner portion of the groove being configured to slidably receive the lower portion of the latch release and the outer portion of the groove being configured to slidably receive the narrower portion of the latch release such that the first wall releasably retains the latch release in the groove.


13. (Currently amended) The optical fiber connector as set forth in claim 1, wherein the remote release comprises a front section and wherein the optical fiber connector is configured such that the front section is yieldably biased  toward the front end portion of the connector housing.

14. (Currently amended) The optical fiber connector as set forth in claim 13, further comprising a resilient biasing member engaging the front section of the remote release to yieldably bias the remote release  toward the front end portion of the connector housing.

15. (Currently amended) The optical fiber connector as set forth in claim 14, wherein the depressible latching arm is configured to engage the front section of the remote release at a first point of contact and the resilient biasing member is configured to engage the front section of the remote release at a second point of contact, the second point of contact being  toward the rear end portion of the connector housing.

Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical fiber connector of the Crain – Norris combination and over an optical fiber connector of the Watanabe – Chien combination. 
Claim 1 is allowed over the Crain – Norris combination because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a person of ordinary skill in the art to configure/modify the groove of first wall 26,70 in Crain to have an inner portion and an outer portion meeting the recited limitations and, in particular, have the outer portion of the groove configured to slidably receive the upper portion of the latch release such that the first wall releasably retains the latch release in the groove. On the contrary, the latch release 58 is permanently retained in the groove 70 of the first wall 26,70, as detailed in Fig. 6 of Cain. 
Claim 1 is allowed over the Watanabe – Chien combination, because the latter neither teaches expressly nor renders obvious that the contemplated connector can comprise a groove formed in the first wall of the connector housing.
Claims 3, 4, and 8 – 21 are allowed by virtue of dependency on claim 1.
As a relevant comment, it is also noted that the allowed claims are drawn to Species A (shown in Fig. 5 of the instant application) which has also been examined in parent application No. 14/996,865. The claims of US Patent 9,595,786 issued on 14/996,865 were compared to the claims of the instant application and no double-patenting issues were noted. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896